                                                     UNITED STATES DISTRICT COURT
                                                        DISTRICT OF MINNESOTA


    Deja M. Nunn,                                                      File No. 18-cv-01902 (ECT/HB)

                                              Petitioner,
                                                                      ORDER ACCEPTING REPORT
    v.                                                                 AND RECOMMENDATION

    Warden Barnes,

                                              Respondent.


              Petitioner Deja M. Nunn (“Nunn”) commenced this action pro se by filing a petition

for a writ of habeas corpus. Pet. [ECF No. 1]; Pet’r’s Resp. to Ct.’s Order [ECF No. 3].

The case is before the Court on a Report and Recommendation (“R&R”) [ECF No. 5]

issued by Magistrate Judge Hildy Bowbeer. Magistrate Judge Bowbeer recommends

dismissing Nunn’s petition without prejudice for lack of subject-matter jurisdiction. R&R

at 6. Nunn filed objections to the Report and Recommendation. ECF No. 6. In response

to Nunn’s objections, Respondent filed a very short pleading confirming Respondent’s

view that the Report and Recommendation “should be adopted in its entirety.” ECF No.

7.1 Nunn then filed a reply on November 26. ECF No. 8. Because Nunn has objected, the

Court is required to review the Report and Recommendation de novo pursuant to

28 U.S.C. § 636(b)(1) and Local Rule 72.2(b)(3). The Court has undertaken that de novo

review and has concluded that Magistrate Judge Bowbeer’s analysis and conclusions are

correct.

                                                            
1
              In its pleading, Respondent refers to Nunn mistakenly as “Penny Coleman.”
      Therefore, based upon all of the files, records, and proceedings in the above-

captioned matter, IT IS HEREBY ORDERED that:

      1.    The Objections to the Report and Recommendation are OVERRULED

            [ECF Nos. 6, 8];

      2.    The Report and Recommendation [ECF No. 5] is ACCEPTED in full;

      3.    The action is DISMISSED WITHOUT PREJUDICE for lack of

            subject-matter jurisdiction.

              LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: December 26, 2018                   s/ Eric C. Tostrud
                                           Eric C. Tostrud
                                           United States District Court




                                             2
 
